Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
• 	This Office Action is in response to the AMENDMENT entered on 6/23/2022.
•	 Claims 1-20 are pending on this application.

EXAMINER'S AMENDMENT
 An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CPR
1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 3-14, 17-20 remain unchanged as per the amendment filed on 6/23/2022. 
Claims 1 and 15 (as filed on 6/23/2022) is further amended by the examiner as below.
Claims 2 and 16 are cancelled by the Examiner.
Additions to the claim is reflected by underline (example) and deletions are reflected by strikethrough (
Authorization for this examiner's amendment was given in a telephone interview with Kristopher Reichlen on 07/22/2022.
 
Claim 1
A computer-implemented method comprising:
receiving, by a processor, drilling data for a drilling run that corresponds to a plurality of planned runs of drilling equipment for a drilling operation; 
determining, by the processor, a current non-productive time performance value for the drilling run based on the drilling data;
performing, by the processor, one or more statistical simulations for the drilling run based on: 
one or more Monte Carlo trials that is received as an input parameter via a user interface, the current non-productive time performance value, and the drilling data;
generating, by the processor, a transfer model for the drilling run based on result data of the one or more statistical simulations to estimate actual downtimes associated with the drilling data for the drilling run that corresponds to the plurality of planned runs;
determining, by the processor, a total non-productive time risk data for the plurality of planned runs based on the result data of the one or more statistical simulations,
wherein the total non-productive time risk data comprises at least one non-productive time risk probability distribution; 
predicting a future non-productive time performance value based on a score predicted by the transfer model; 
generating, by the processor, a well completion time distribution based at least in part on the future non-productive time performance value and the total non-productive time risk data; 
generating and storing, by the processor, a well completion data record comprising a minimum level of performance based at least in part on the well completion time distribution and the transfer model; and
 outputting, by the processor via [[the user interface, the well completion risk data record comprising the minimum level of performance for the plurality of planned runs of the operation via the user interface so as to instruct about the minimum level of performance conducting the plurality of planned runs of the operation.

Claim 2: Cancelled;

Claim 15
A system, comprising:
a memory configured to store computer code; and
a processor configured to execute the computer code stored in the memory that causes the processor to:
receive drilling data for a drilling run that corresponds to a plurality of planned runs of drilling equipment for a drilling operation;
determine a current non-productive time performance value for the drilling run based on the drilling data;
perform one or more statistical simulations for the drilling runs based on:
one or more Monte Carlo trials that is received as an input parameter via a user interface, the current non-productive time performance value, and the drilling data;
generate a transfer model for the drilling run based on result data of the one or more statistical simulations to estimate actual downtimes associated with the drilling data for the drilling run that corresponds to the plurality of planned runs;
determine a total non-productive time risk data for the plurality of planned runs based on the result data of the one or more statistical simulations,
wherein the total non-productive time risk data comprises at least one non-productive time risk probability distribution; 
predict a future non-productive time performance based on a score predicted by the transfer model; 
generate a well completion time distribution based at least in part on the future non-productive time performance value and the total non-productive time risk data;
generate and store a well completion data record comprising a minimum level of performance based at least in part on the well completion time distribution and the transfer model; and
 output, via [[the user interface, the well completion risk data record comprising the minimum level of performance for the plurality of planned runs of the operation via the user interface so as to instruct about the minimum level of performance conducting the plurality of planned runs of the operation.

Claim 16: Cancelled;

Reason for allowance
The following is an examiner's statement of reasons for allowance: claims 1, 3-15, 17-20 are considered allowable since none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:
Claim 1 
• determining, by the processor, a total non-productive time risk data for the plurality of planned runs based on the result data of the one or more statistical simulations, wherein the total non-productive time risk data comprises at least one non- productive time risk probability distribution; 
predicting a future non-productive time performance value based on a score predicted by the transfer model; 
generating, by the processor, a well completion time distribution based at least in part on the future non-productive time performance value and the total non-productive time risk data; 2 ACTIVE 65714791v2Serial No.: 17/395,260Attorney Docket No.: 128518-016418/US 
generating and storing, by the processor, a well completion data record comprising a minimum level of performance based at least in part on the well completion time distribution and the transfer model; and
outputting, by the processor via the user interface, the well completion risk data record comprising the minimum level of performance for the plurality of planned runs of the operation via the user interface so as to instruct about the minimum level of performance conducting the plurality of planned runs of the operation

Claim 15
• determine a total non-productive time risk data for the plurality of planned runs based on the result data of the one or more statistical simulations, 5ACTIVE 65714791v2Serial No.: 17/395,260Attorney Docket No.: 128518-016418/USwherein the total non-productive time risk data comprises at least one non- productive time risk probability distribution; 
predict a future non-productive time performance based on a score predicted by the transfer model; 
generate a well completion time distribution based at least in part on the future non- productive time performance value and the total non-productive time risk data; 
generate and store a well completion data record comprising a minimum level of performance based at least in part on the well completion time distribution and the transfer model; and 
output, via the user interface, the well completion risk data record comprising the minimum level of performance for the plurality of planned runs of the operation via the user interface so as to instruct about the minimum level of performance conducting the plurality of planned runs of the operation.;

	The closest prior art of record – Veeningen et al. (Pub. No.: US 2005/0209912 A1) discloses a method of generating and displaying time and cost data representing the time and the cost to complete a plurality of oilfield related activities in response to a set of engineering results including wellbore geometry and drilling parameters. 
Another relevant prior art of record - Jones et al. (Pub. No.: US 20090024429 A1) conceptually presents A system and method provides analysis of pre- and post-project effects on frequency and severity of operational loss. The method includes the computation of the frequency of incidents and the severity of incidents for equipment based on recorded incident data. Risk, a function of frequency and severity, is calculated before and after a project to determine if the project has changed the risk of an incident in a piece of equipment or facility and if the project has changed the nature of risk (i.e. increasing severity while decreasing frequency). 
Yet, another relevant prior art of record - Dursun et al. (Pub. No.: US 20150356450 A1) teaches systems and methods for real-time risk prediction during drilling operations using real-time data from an uncompleted well, a trained coarse layer model and a trained fine layer model for each respective layer of the trained coarse layer model.
Mancini et al.  (Pub. No.: US 20150081221 A1) teaches a method for assessing risk associated with drilling a section of a wellbore in a formation using a drilling system, providing a probabilistic model for the risk of the drilling system triggering a failure mode during drilling; and assessing the risk of the drilling system triggering one of said failure modes during drilling of the section based on said model.
 	However, the examiner has found that the distinct feature of the applicant's claimed invention over the prior art is the explicit claiming of the aforementioned limitations in combination with all the other limitations as specified in independent claims 1 and 15.
To the extent that these features are not found in the prior art cited by Examiner, the present case is held allowable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
 Claims 1, 3-15, 17-20 are allowed.

Correspondence Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR A KHAN whose telephone number is (571)272-5699.  The examiner can normally be reached on M-F 9:00AM-6:00PM (CST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-5699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2146